Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
	Claim(s) 1-10 were previously pending and were rejected in the previous office action. Claim(s) 1 and 5 were amended. Claim(s) 2-3, 6-8 and 10 were left as originally/previously presented. Claim(s) 4 and 9 were cancelled. Claim(s) 1-3, 5-8, and 10 are currently pending and have been examined. 

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s arguments, see pages 6-10, of Applicant’s Response, filed August, 10, 2022, with respect to 35 USC § 101 rejection of Claim(s) 1-3, 5-8, and 10 have been fully considered but they are not persuasive.
	First, Applicant argues on page(s) 6-7 of applicants’ arguments, that Independent Claim 1, doesn’t fall within the revised Step 2A prong one framework under certain methods of organizing human activity. Examiner, respectfully, disagrees with applicant argument. As an initial, a detailed analysis was provided in the non-final
office action mailed on 04/12/2022 on pages 5-7. Examiner, respectfully, notes that this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub- groupings. In this case, Independent claim 1, is directed to an abstract idea without significantly more. The claim as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). In particular the “providing, a plurality of consumer accounts,” “providing, a plurality of repository accounts and includes drop-off information, and wherein the plurality of repository accounts and the plurality of consumer accounts are separate and distinct groups of user accounts,” “prompting, each consumer account to select the drop-off information of a specific repository account, wherein the specific repository account is from the plurality of repository account,” “prompting, at least one arbitrary consumer account to enter a set of package-handling logistics, if the arbitrary consumer account selects the drop-off information of the specific repository account, wherein the arbitrary consumer account is any one from the plurality of consumer accounts,” “relaying, the set of package-handling logistics of the arbitrary consumer account,” “prompting, the specific repository account to confirm a delivery in accordance to the set of package-handling logistic,” “relaying, a confirmation of the delivery if the specific repository account confirms the delivery in step (F),” “retrieving a current location for each consumer account,” “comparing the current location for each consumer account of the drop-off information of each repository account in order to identify a plurality of nearby accounts for each consumer account, wherein the nearby accounts is from the plurality of repository accounts,” “displaying the drop-off information for each nearby account during step (C),” “prompting, the arbitrary consumer account to enter a post-delivery location and a receiving time,” and “compiling the post-delivery location and the receiving time into the package-handling logistics after step (D),” step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Similar, to Credit Acceptance Corp v. Westlake Services, the court found the claimed limitations were related to a business relationship between a customer and dealer when processing a credit application to purchase a vehicle. The patentee claimed a "system for maintaining a database of information about the items in a dealer’s inventory, obtaining financial information about a customer from a user, combining these two sources of information to create a financing package for each of the inventoried items, and presenting the financing packages to the user." 859 F.3d at 1054, 123 USPQ2d at 1108. The Federal Circuit described the claims as directed to the abstract idea of "processing an application for financing a loan" and found "no meaningful distinction between this type of financial industry practice" and the concept of intermediated settlement in Alice or the hedging concept in Bilski. 859 F.3d at 1054, 123 USPQ2d at 1108. Here, in this case the system is able to store a plurality of customer accounts, which, the accounts will be used to determine package drop-off locations for a customer account based on package-handling logistics. The system will then compare consumer locations and display drop-off locations to a consumer based on location information and then compiling that information into the package-handling information thus applicant’s limitations at best recite a delivery business relationship between a user and an entity for determining/providing drop-off delivery locations. Therefore, the claim(s) recite at least an abstract idea of certain methods of organizing human activity.
	
	Secondly, applicant argues, on page(s) 7-9, that the amended Independent Claim 1, doesn’t fall within the revised Step 2A prong two framework since the limitations have provided an improvement to a more secure parcel service for preventing the theft of packages delivered to a recipients’ doorstep.  Examiner, respectfully, disagrees with applicant’s arguments. As an initial matter, it is important to note that first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Here in this case applicant states that this process reduces network communications between a user device of the individual associated with the reservation request. First, the step(s) of accomplishing this desired improvement in the specification is made in a blanket conclusory manner by merely making a bare assertion of the improvement without any details necessary of how the system is able to secure drop-off locations for requested shipping/delivery services and providing additional sources of incomes to businesses, see applicant specification Page 1 Lines 19-31 and Page 2, Lines 1-24. Also, another important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. Similar to, Affinity Labs v. DirecTv., the court has held that the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. Here, in this case applicant’s limitations merely providing, providing, prompting, prompting, relaying, prompting, relying, retrieving, comparing, displaying, prompting, and compiling, delivery location information using computer components that operate in their ordinary capacity, which is no more than “applying,” the judicial exception. Also, unlike Bascom and Thales, but similar to, TLI Communications, where the court found that there was no improvement upon computers or technology when mere gathering and analyzing information using conventional techniques and displaying the result. Here, in this case customer and repository delivery location information will be gathered, which, the system will then determine current location information and repository information to determine a nearby delivery location for a user and then the system will display the drop-off locations to consumer device thus merely gathering user information and delivery location(s) information, which, will be used to then determine a delivery location and then displaying the nearby delivery information to a user are not sufficient to show an improvement in computers or technology of determining a delivery locations for a package. Furthermore, similar to, Electric Power Group, LLC v. Alstom S.A., where the court found that selecting information, based on types of information and availability of information in a power-gird environment, for collection, analysis, and display was considered to be selecting a particular data source or type of data to be manipulated, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that of a consumer and a repository are able to provide delivery and drop-off location information, along with package handling information, which ,the system will then determine a nearby account for the delivery and then display the drop-off location information to a user thus receiving drop-off and package information for determining a drop-off location based on the received package handling information then displaying drop-off locations to a user based on receiving delivery information at best amounts to selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra-solution activity. Therefore, applicant’s arguments are not persuasive.

	Third, Applicant argues on page(s) 9-10, that the amended Independent Claim 1, doesn’t fall within the revised Step 2B framework since examiner failed to provide Berkheimer evidence. Examiner, respectfully, disagrees with applicant’s arguments. Examiner, notes that such Berkheimer evidence was provided in the Non-Final office action mailed on April, 12, 2022, on page 9. The Non-Final office action provided how the additional element is well-understood, routine, and conventional based on a court decisions (e.g., TLI Communications) along with pointing to evidence in applicants specification. Therefore, applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
	Applicant’s arguments and amendments, see pages 9-12, filed June, 06, 2022,
with respect to 35 U.S.C. 103 have been fully considered and are persuasive. The 35
U.S.C. 103 has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-3, 5-8, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 2A Prong 1: Independent Claim 1, recites a consumer and a repository providing account information, which, the consumer will provide drop-off information and package handling information. The consumer will then provide this information to an entity and a repository account. The location of the consumer will be determined to compare the current location to the drop-off information in order to determine nearby accounts, which, the drop-off locations will be displayed to the consumer. The consumer will then provide post-delivery address information and the entity will then compile the delivery location and the receiving time information. Independent Claim 1, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim 1, recite(s) “providing a plurality of consumer accounts,” “providing a plurality of repository accounts, wherein each repository account is associated with drop-off information, and wherein the plurality of repository accounts and the plurality of consumer accounts are separate and distinct groups of user accounts” “prompting each consumer account to select the drop-off information of a specific repository account, wherein the specific repository account is from the plurality of repository account,” “prompting at least one arbitrary consumer account to enter a set of package-handling logistics, if the arbitrary consumer account selects the drop-off information of the specific repository account, wherein the arbitrary consumer account is any one from the plurality of consumer accounts,” “relaying the set of package-handling logistics to the specific repository account,” “prompting the specific repository account to confirm a delivery in accordance to the set of package-handling logistics,” “relaying a confirmation of the delivery to the arbitrary consumer account, if the specific repository account confirms the delivery in step (F),” “executing,” “retrieving a current location for each consumer account,” “comparing the current location for each consumer account to the drop-off information of each repository account in order to identify a plurality of nearby accounts for each consumer account, wherein the nearby accounts is from the plurality of repository accounts,” “displaying the drop-off information for each nearby account of each consumer account during step (C),” “prompting the arbitrary consumer account to enter a post-delivery location and a receiving time,” and “compiling the post-delivery location and the receiving time into the package-handling logistics after step (D),”  step(s) are merely certain methods of organizing human activity: fundamental economic principles or practices, commercial interactions (e.g., agreements in the form of contracts, sales activities and/or business relations), and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). For instance Independent Claim 1, are similar to an entity providing drop-information to a customer for selection, which, the customer is able to select the drop-off information including package handling preferences. The entity will then provide the customer preferences to the drop-off location owner, which, the owner is then able to confirm the delivery of the package based on the customer preferences and delivery a confirmation to the customer once the package is dropped-off.  The mere recitation of generic computer components (Claim 1: a consumer personal computing (PC) device, a remote server, and a repository PC device) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 1 recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim 1 as a whole describes how to generally “apply,” the concept(s) of “providing,” “providing,” “prompting,” “prompting,” “relaying,” “prompting,” “relaying,” “executing,” “retrieving,” “comparing,” “identifying,” “displaying,” “prompting,” and “compiling,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a consumer personal computing (PC) device, a remote server, and a repository PC device). Examiner, notes that the consumer personal computing (PC) device, remote server, and repository PC device, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely providing, providing, prompting, prompting, relaying, prompting, relaying, retrieving, comparing, identifying, displaying, prompting, and compiling, information which is no more than “applying,” the judicial exception. See, a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Also, in this case, applicants limitations recite that the additional elements are able to receive drop-off information and package handling information, which, will be used to determine a location owner delivery location that the owner of the delivery location will provide a confirmation based on the package handling information received and the confirmation will be displayed to the customer and compiling that information thus at best is merely collecting order information, displaying the order packaging information after manipulating the packing information and then compiling the information, which, is the equivalent to the words of apply it, see Intellectual Ventures I v. Capital One Fin. Corp., MPEP 2106.05(f)(1). Also, similar to, Electric Power Group, LLC v. Alstom S.A., where the court found that selecting information, based on types of information and availability of information in a power-gird environment, for collection, analysis, and display was considered to be selecting a particular data source or type of data to be manipulated, which, is merely insignificant extra-solution activity, see MPEP 2106.05(g). Here, applicant has provided limitations that of a consumer selecting a drop-off location and package handling information (i.e., selecting a particular data source or type of data to be manipulated), which ,the system will then provide the package handling information to the owner of the delivery location and the owner is able to confirm the delivery based on the package handling information and provide a confirmation notification to the customer thus receiving drop-off and package information for determining a drop-off location based on the received package handling information then display a confirmation based on receiving the package at best amounts to selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra-solution activity. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity, which, are not practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Examiner further, notes that the additional element(s) (i.e., repository PC device and remote server) is considered insignificant extra-solution activity, see above analysis. Similar to, TLI Communications LLC vs. AV Auto. LLC, the court found that utilizing an intermediary computer to forward information is well-understood, routine, and conventional computer function(s). Here, applicant has provided that the repository PC device is well-understood, routine, and conventional when the repository PC device can receive and transmit information via a remote server (i.e., intermediary computer), as taught in applicant’s specification Page 5, Lines 1-5 and 13-15 and Page 7, Lines 7-10. Also, similar to Alice Corp. Pty. Ltd v. CLS Bank Int’l, the court found that electronic recordkeeping is well-understood, routing, and conventional computer functions(s). Here, applicant has provided that the remote server is well-understood, routine, and conventional when the remote server is able to manage and store consumer and repository accounts, as taught in applicant’s specification Page 4, Lines 1-7. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 6 and 8: The various metrics of Dependent Claim(s) 6 and 8 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 1 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 2: The additional limitation(s) of describing “prompting,” “relaying,” and “compiling,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “prompting each repository account to enter the at least one drop-off location and availability information,” “relaying the at least one drop-off location and the availability information,” and “compiling the at least one drop-off location and availability information into the drop-off information for each repository account,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the repository PC device and remote server. Examiner, notes that the repository PC device and remote server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving,  transmitting, and storing information which is no more than “applying,” the judicial exception.  For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 3 and 5: The additional limitation(s) of describing “providing,” and “retrieving,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “providing,” “retrieving the drop-off location of each repository account,” and “retrieving the current location of each consumer account,” respectively, falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the repository PC device, GPS module, consumer PC device, and global positioning system (GPS) module, respectively. Examiner, notes that the global positioning system (GPS) module, GPS module, consumer PC device, and repository PC device, respectively, are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving and  transmitting location information which is no more than “applying,” the judicial exception.  For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 7: The additional limitation(s) of describing “providing,” “prompting,” “sending,” “retrieving,” and “appending,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “providing,” “prompting to enter personal information,” “sending a background-check request for the personal information, if the personal information is entered,” “retrieving a background-check result for the personal information with the remote server,” and “appending a new repository account into the plurality of repository accounts, if the background-check result is favorable,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the repository-account creation portal, the remote server, and the third-party server. Examiner, notes that the repository-account creation portal, the remote server, and the third-party server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting location information which is no more than “applying,” the judicial exception.  Also, similar to CyberSource v. Retail Decisions, Inc., the court found that the limitations were insignificant extra-solution activity when the limitations obtained information about transactions using the internet to verify credit card transactions, which, at best was merely data gathering. Here, applicant has provided receiving information about a user, which, will be used to verify the background information of that user, which, at best is merely data gathering. Furthermore, similar, to Symantec, when the court found receiving or transmitting data over a network was well-understood, routing, and conventional functions. Here, the remote server  is able to receive background information from a third party server, which, at best is a well-understood, routing, and conventional function, see applicant’s specification Page 7, Lines 12-28.  For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 10: The additional limitation(s) of describing “providing,” “purchasing,” and “executing,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “providing,” “purchasing a deliverable product with the arbitrary consumer account,” and “executing steps (C) through (G) for the deliverable product,” respectively, falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the online shopping platform and the external server. Examiner, notes that the online shopping platform and the external server are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving and  transmitting information which is no more than “applying,” the judicial exception.  For the reasons described above with respect to Claim 10 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-3, 5-8, and 10 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra-solution activity, and well-understood, routine, and conventional computer functions, which, do not provide an inventive concept. Therefore, Claim(s) 1-3, 5-8, and 10 are not patent eligible.

Novelty/Nonobviousness
	For the reasons outlined below, Independent Claim 1 is distinguished from the art.
Sager et al. (US 2015/0262125). Sager et al. teaches a customer is able to create/register as a delivery customer, which, the customer is able to provide necessary biographic and/or geographic information. The customer’s information will be provided to the carrier system, which, the carrier system that will store the various customer profile information. Sager et al., also, teaches that carrier system includes one or more servers. Sager et al., further, teaches that the same customer can register to become a repository/alternative consignee. Sager et al., further, teaches that the repository/alternative consignee can also provide their address information and their preference information, which, the preference information includes unavailability information. The system can prompt the original consignee to select a repository/alternative consignee. The candidate repository/alternative consignee locations are predetermined based on being within a threshold distance of the primary and/or secondary address of the original consignees profile, which, the system can rank the repository/alternative consignee locations based on their availability and if it is determined that one of the locations are not available then the system will provide other repository/alternative consignee locations for selection. Sager et al., also, teaches that once the delivery is made a notification will be sent. Sager et al.,  further, teaches that the repository/alternative consignee will request and require the original consignee acknowledge pick-up of the package and the user will be provided the confirmation. A notification will be provided to the customer device indicating that the package has been delivered. The system can use the location information to identify candidate repository/alternative candidate delivery locations that are within the predetermined distance of the determined location of the customers and then notify the customer of candidate repository/alternative delivery consignee locations, which the customer will be provide alternative consignees and the system will update the customer profile after the selections. However, Sager et al., doesn’t explicitly teach two separate and distinct accounts one for multiple drop-off entities and another repository account for consumers looking for those drop-off locations, which the system will compare those accounts based on location and prompting the consumer to enter alternative locations and a time for the package to be delivered to the selected locker. Sager et al., also, doesn’t explicitly teach sequentially perform steps c through g in order.
Lievens (US 10,402,775 B2). Lievens teaches an intended recipient is able to indicate one or more delivery/pickup locations for the parcel to be delivered. Lievens, further, teaches that the intended recipient will be able to provide to the computing system one or more parcel handling preferences, which, these preferences will include particular attended delivery/pickup locations, ranking attended delivery/pickup locations for re-routing the package, and/or holding/delaying the delivery of the package until there is capacity at the specified delivery/pickup locations. The delivery/pickup locations are equipped with a computer system for communicating with the one or more computing devices associated with recipient of the parcels.  Lievens, also, teaches that the computer system is able to transmit an e-mail, text, or other message to the recipient computing device indicating that the parcel has been received by the attended delivery/pickup location and is ready to be picked up. further, teaches that the parcel can be re-routed to the proper delivery/pickup location based on the intended recipient package handling preferences. However, Lievens, doesn’t explicitly teach two separate and distinct accounts one for multiple drop-off entities and another repository account for consumers looking for those drop-off locations, which the system will compare those accounts based on location and prompting the consumer to enter alternative locations and a time for the package to be delivered to the selected locker. Lievens, also, doesn’t explicitly teach executing retrieving the location of the consumer account with the consumer device and comparing the consumer location to the repository drop-off location information, which the system will then display the drop-off location to the consumer device and prompt the consumer to enter a post-delivery address and receiving time into the system by sequentially performing the steps c through g in order.
Schmidt (US 2017/0220976 A1). Schmidt teaches a user is able to select a “My Location,” button, which, the system will determine the user’s location via GPS coordinates from the user device. The system will then determine the closest drop-off locations by comparing the place to the addresses of available locations in a database to the address provided by the customer. Schmidt, further, teaches that the system will display the closest drop-off/pickup locations to the user. However, Schmidt, doesn’t explicitly teach two separate and distinct accounts one for multiple drop-off entities and another repository account for consumers looking for those drop-off locations, which the system will compare those accounts based on location and prompting the consumer to enter alternative locations and a time for the package to be delivered to the selected locker. Schmidt, also, doesn’t explicitly teach sequentially perform steps c through g in order.
Klingenberg (US 2007/0005452 A1). Klingenberg et al. teaches that after registering the consignee can select various delivery instructions associated with all or future package deliveries. These instructions can include timeframe(s) and specific delivery location. Klingenberg et al., further, teaches that once the consignee registers with the carrier then the consignee(s) preferences and instructions will be combined into a profile database. However, Klingenberg et al., doesn’t explicitly teach two separate and distinct accounts one for multiple drop-off entities and another repository account for consumers looking for those drop-off locations, which the system will compare those accounts based on location and prompting the consumer to enter alternative locations and a time for the package to be delivered to the selected locker. Klingenberg et al., also, doesn’t explicitly teach executing retrieving the location of the consumer account with the consumer device and comparing the consumer location to the repository drop-off location information, which the system will then display the drop-off location to the consumer device and prompt the consumer to enter a post-delivery address and receiving time into the system.
Amdahl (US 9,430,892 B2). Amdahl teaches a locker account and an user account, which allows a user to reserve a locker and the user’s information will be associated with the locker account. However, Amdahl, doesn’t explicitly teach prompt a consumer to select a drop-off location and for the user to enter package-handling information. The system will then relay the package-handling information, which the system will confirm the delivery based on the package-handling information. Amdahl, also, doesn’t explicitly teach sequentially executing retrieving the location of the consumer account with the consumer device and comparing the consumer location to the repository drop-off location information, which the system will then display the drop-off location to the consumer device and prompt the consumer to enter a post-delivery address and receiving time into the system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628